DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2022 has been entered.

 Response to Amendment
	Applicant has submitted amendments to the claims on 07/29/2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumida (WIPO, WO2013118886) in view of Mochizuki et al (US PUB. 20170021693, herein Mochizuki) in further view of Song (US PUB.20150051739) in further view of Cho et al (US PUB. 20120158189, herein Cho). 

Regarding claims 1 and 7, Sumida teaches An air conditioning control apparatus/non-transitory computer-readable recording medium comprising: 
a voice acquirer configured to acquire an audio signal for controlling a plurality of air conditioners from a mobile terminal (0023 “voice analysis unit 202 receives the voice command collected by the voice input unit 201 of the mobile communication terminal 105”, 0023 “the voice analysis unit 202 on the main board 103 can convert the voice command into a control command based on the comparison table, and the main board 103 can control the air conditioner based on the converted control command.” 0018 “the air conditioning control system includes at least air conditioners 101-0 to 101-N,”, 0009 “the control command is a command for selecting at least one indoor unit, a command for selecting an operation mode of the indoor unit, a command for opening and closing the indoor unit, and a command for opening and closing the indoor unit” Indoor unit corresponds to an indoor air conditioner. Plural air conditioners exist and are controlled since in 0009 the control command is sent to at least one of the plurality of air conditioners.); 
[a central processing unit] configured to 
specify the plurality of air conditioners to be controlled based on the acquired audio signal (0009 “in the air conditioner remote voice control system, the control command is a command for selecting at least one indoor unit”, 0009 “the control command is a command for selecting at least one indoor unit, a command for selecting an operation mode of the indoor unit, a command for opening and closing the indoor unit, and a command for opening and closing the indoor unit”, 0006); 
generate control commands for executing, based on the acquired audio signal, control of the plurality of air conditioners specified by the air conditioner specifier (0023 “the voice analysis unit 202 on the main board 103 can convert the voice command into a control command based on the comparison table, and the main board 103 can control the air conditioner based on the converted control command.”, 0009 “the control command is a command for selecting at least one indoor unit, a command for selecting an operation mode of the indoor unit, a command for opening and closing the indoor unit, and a command for opening and closing the indoor unit”); and 
transmit (0018 “the gateway component 102 is installed outside the air conditioner. The gateway component 102 has a main board 103 and a gateway 104 connected to each other, of which the main board 103 is connected to air conditioners”), to the plurality of air conditioners specified by the air conditioner specifier, the control commands generated by the command generator (0023 “the voice analysis unit 202 on the main board 103 can convert the voice command into a control command based on the comparison table, and the main board 103 can control the air conditioner based on the converted control command.”), 
wherein the plurality of air conditioners to be controlled are selected from a group of indoor units and outdoor units (0018 “In particular, the number of indoor units and outdoor units can be arbitrarily selected”, plurality of indoor and outdoor units exist) arranged into [two or more] refrigerant groups such that each of the [two or more] refrigerant groups includes a single outdoor unit selected from the group of indoor units and outdoor units and at least one of the indoor units selected from the group of indoor units and outdoor units (0027 “of which the air conditioner is composed of at least one outdoor unit and at least one indoor unit”, 0018 “Based on the basic principles of the present invention, the air conditioning control system includes at least air conditioners 101-0 to 101-N, a gateway component 102 and a mobile communication terminal 105. Specifically, the air conditioners 101-0 to 101-N can include the outdoor unit 101-0 shown in FIG. 1 and the indoor units 101-1 to 101-N shown” a grouping of units takes place) , 
wherein the [two or more] refrigerant groups are identified by one or more keywords, respectively, such that each of the [two or more] refrigerant groups is uniquely identified by one of the one or more keywords (0018 “Based on the basic principles of the present invention, the air conditioning control system includes at least air conditioners 101-0 to 101-N, a gateway component 102 and a mobile communication terminal 105. Specifically, the air conditioners 101-0 to 101-N can include the outdoor unit 101-0 shown in FIG. 1 and the indoor units 101-1 to 101-N shown” 0020 “a user issues a voice command (for example, "ON", "OFF", "sleep mode", "energy saving mode") to a voice pickup of a mobile phone or another mobile communication device” 0023 “voice analysis unit 202 receives the voice command collected by the voice input unit 201 of the mobile communication terminal 105”, 0023 “the voice analysis unit 202 on the main board 103 can convert the voice command into a control command based on the comparison table, and the main board 103 can control the air conditioner based on the converted control command.”, 0027 “the air conditioner is composed of at least one outdoor unit and at least one indoor unit”, 0028 “controls the air conditioner based on the voice command from the voice input unit of the mobile communication terminal (step 308 in FIG. 3), the voice command is given by the mobile communication terminal to the air conditioner.” the system is uniquely identified as being in need of control from user voice command. Voice command includes keywords directed towards overall system that contains the grouping of outdoor and indoor unit(s). A grouping exists where there is one outdoor unit and a plurality of indoor units) 
wherein the air conditioner specifier specifies, as the plurality of air conditioners to be controlled (0023 “the voice analysis unit 202 on the main board 103 can convert the voice command into a control command based on the comparison table, and the main board 103 can control the air conditioner based on the converted control command.”, 0018 0020), the one or more indoor unit associated with a selected refrigerant group from the [two or more] refrigerant groups identified by a selected keyword contained in the acquired audio signal (0009 “Preferably, in the air conditioner remote voice control system, the control command is a command for selecting at least one indoor unit a command for selecting an operation mode of the indoor unit, a command for opening and closing the indoor unit, and a command for opening and closing the indoor unit. It includes a command to set, a command to set the air volume of the indoor unit, and a command to set the opening/closing timing of the air conditioner.” 0018-0020, air conditioners are controlled. Commands are issued via voice. The commands are keywords associated with the air conditioner(s) that are being controlled.) and the single outdoor unit belonging to the selected refrigerant group (0027 “the air conditioner is composed of at least one outdoor unit and at least one indoor unit” 0028 “controls the air conditioner based on the voice command from the voice input unit of the mobile communication terminal (step 308 in FIG. 3), the voice command is given by the mobile communication terminal to the air conditioner.” 0018, 0020), 
	Sumida does not explicitly teach at least in part by the central processing unit and two or more refrigerant groups, store specification information that identifies a plurality of people and associates one of the plurality of air conditioners with each of the respective  plurality of people; and wherein the air conditioner specifier identifies a person who is a source of the acquired audio signal and specifies an air conditioner associated with the identified person as one of the plurality of air conditioners to be controlled based on the stored specification information. 
	Mochizuki does teach a central processing unit (0111).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the voice based control of an HVAC system of Sumida with the processor based HVAC control teachings of Mochizuki because both references are directed towards voice based control of HVAC systems (Mochizuki 0083) and because adding the processor of Mochizuki with the different components of Sumida is combining prior art elements according to known methods to yield a predictable result of a component functioning with a processor. 
	Sumida and Mochizuki do not teach two or more refrigerant groups, store specification information that identifies a plurality of people and associates one of the plurality of air conditioners with each of the respective  plurality of people and wherein the air conditioner specifier identifies a person who is a source of the acquired audio signal and specifies an air conditioner associated with the identified person as one of the plurality of air conditioners to be controlled based on the stored specification information. 
	Song teaches two or more refrigerant groups (0009 “groups a plurality of units or divides the units into predetermined zones, such that the central control device may control the units on a per group basis or on a per zone basis.”, 0008 “a plurality of indoor units is connected to a single outdoor unit”, 0062 “The Q control list may include Q control titles, the number of units or groups to be controlled”, 0067, 0069, 0079, 0080). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the voice based control of an HVAC system of Sumida and the processor based HVAC control teachings of Mochizuki with the air conditioner group controlling teachings of Song since Song teaches a means for showing a user further important information about specific groups such as those that are currently not working and gives the user more direct control of the HVAC system (0079-0080, 0083). 
Sumida, Mochizuki and Song do not teach two or more refrigerant groups, store specification information that identifies a plurality of people and associates one of the plurality of air conditioners with each of the respective  plurality of people and wherein the air conditioner specifier identifies a person who is a source of the acquired audio signal and specifies an air conditioner associated with the identified person as one of the plurality of air conditioners to be controlled based on the stored specification information.
Cho teaches store specification information that identifies a plurality of people and associates one of the plurality of air conditioners with each of the respective plurality of people (0035 “method determines or checks whether the user has come into a place in which the indoor device is disposed and identifies who the user is, to automatically operate…the method recognizes whether an individual, who has come into a place in which the indoor device is disposed, is among the registered users”).
and wherein the air conditioner specifier identifies a person who is a source of the acquired audio signal (0035) and specifies an air conditioner associated with the identified person as one of the plurality of air conditioners to be controlled based on the stored specification information (0048, “the user information registration process ends, preparation for operating the indoor device of the air conditioning apparatus is completed. Hereinafter, when the user moves near the indoor device, the method may recognize the user and discriminates or identify the user”, 0047 “the user registration information transmitted to the controller of the indoor device may be stored to the memory of the indoor device”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the voice based control of an HVAC system of Sumida and the processor based HVAC control teachings of Mochizuki and the air conditioner group controlling teachings of Song with the voice registration teachings of Cho since Cho teaches by recognizing a user it allows for providing a pleasant indoor environment for each user operating the indoor device (0076).

Regarding claim 7, Mochizuki further teaches a non-transitory computer-readable recording medium storing a program for causing a computer (0111). 

Regarding claim 3, Sumida, Mochizuki, Song and Cho teach the air conditioning control apparatus according to claim 1.
Sumida further teaches wherein the command generator generates an outdoor unit control command to be executed in the outdoor unit specified by the air conditioner specifier and an indoor unit (0027 “The air conditioner remote voice control system includes an air conditioner…at least one outdoor unit and at least one indoor unit”) control command to be executed in the indoor unit specified by the air conditioner specifier (0023 “the voice analysis unit 202 on the main board 103 can convert the voice command into a control command based on the comparison table, and the main board 103 can control the air conditioner based on the converted control command.”). 

Regarding claims 8 and 9, Sumida, Mochizuki, Song and Cho teach The air conditioning control apparatus/ non-transitory computer-readable recording medium according to claims 1 and 7.
Cho further teaches wherein the air conditioner specifier is configured to identify the person who is the source of the acquired audio signal based on a voice print of the audio signal (0040 “The user's voice recording may be used to identify the user and may be recorded by, for example, a user reading aloud his or her name or a specific word. When the user later speaks the name or word recorded using this process at the front of the indoor device, the indoor device may recognize it and automatically perform the user identification process to operate the indoor device”)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sumida (WIPO, WO2013118886) Sumida (WIPO, WO2013118886) in view of Song (US PUB. 20150051739). 

Regarding claim 6, Sumida teaches an air conditioner control method comprising: 
acquiring an audio signal for controlling a plurality air conditioners from a mobile terminal (0023 “voice analysis unit 202 receives the voice command collected by the voice input unit 201 of the mobile communication terminal 105”, 0023 “the voice analysis unit 202 on the main board 103 can convert the voice command into a control command based on the comparison table, and the main board 103 can control the air conditioner based on the converted control command.” 0018 “the air conditioning control system includes at least air conditioners 101-0 to 101-N,”, 0009 “the control command is a command for selecting at least one indoor unit, a command for selecting an operation mode of the indoor unit, a command for opening and closing the indoor unit, and a command for opening and closing the indoor unit” Indoor unit corresponds to an indoor air conditioner. Plural air conditioners exist and are controlled since in 0009 the control command is sent to at least one of the plurality of air conditioners.);
identifying a keyword contained in the acquired audio signal, the keyword identifying a refrigerant group containing a single outdoor unit and a first plurality of indoor units (0018 “Based on the basic principles of the present invention, the air conditioning control system includes at least air conditioners 101-0 to 101-N, a gateway component 102 and a mobile communication terminal 105. Specifically, the air conditioners 101-0 to 101-N can include the outdoor unit 101-0 shown in FIG. 1 and the indoor units 101-1 to 101-N shown” 0020 “a user issues a voice command (for example, "ON", "OFF", "sleep mode", "energy saving mode") to a voice pickup of a mobile phone or another mobile communication device” 0023 “voice analysis unit 202 receives the voice command collected by the voice input unit 201 of the mobile communication terminal 105”, 0023 “the voice analysis unit 202 on the main board 103 can convert the voice command into a control command based on the comparison table, and the main board 103 can control the air conditioner based on the converted control command.”, 0027 “the air conditioner is composed of at least one outdoor unit and at least one indoor unit”, 0028 “controls the air conditioner based on the voice command from the voice input unit of the mobile communication terminal (step 308 in FIG. 3), the voice command is given by the mobile communication terminal to the air conditioner.” the system is uniquely identified as being in need of control from user voice command. Voice command includes keywords directed towards overall system that contains the grouping of outdoor and indoor unit(s). A grouping exists where there is one outdoor unit and a plurality of indoor units.) [from among a second plurality of indoor units, the first plurality of indoor units being smaller in number than the second plurality of indoor units];
specifying as the plurality air conditioners to be controlled (0009 “in the air conditioner remote voice control system, the control command is a command for selecting at least one indoor unit”, 0009 “the control command is a command for selecting at least one indoor unit, a command for selecting an operation mode of the indoor unit, a command for opening and closing the indoor unit, and a command for opening and closing the indoor unit”, 0006), the first plurality of indoor units belonging to the refrigerant group identified by the keyword contained in the acquired audio signal (0009 “Preferably, in the air conditioner remote voice control system, the control command is a command for selecting at least one indoor unit a command for selecting an operation mode of the indoor unit, a command for opening and closing the indoor unit, and a command for opening and closing the indoor unit. It includes a command to set, a command to set the air volume of the indoor unit, and a command to set the opening/closing timing of the air conditioner.” One air conditioner or a plurality of air conditioners are controlled. Commands are issued via voice. The commands are keywords associated with the air conditioner(s) that are being controlled.) and the single outdoor unit belonging to the refrigerant group identified by the keyword contained in the acquired audio signal (0027 “the air conditioner is composed of at least one outdoor unit and at least one indoor unit”, 0028 “controls the air conditioner based on the voice command from the voice input unit of the mobile communication terminal (step 308 in FIG. 3), the voice command is given by the mobile communication terminal to the air conditioner.” 0020 0023); 
generating control commands for executing control based on the acquired audio signal (0023 “the voice analysis unit 202 on the main board 103 can convert the voice command into a control command based on the comparison table, and the main board 103 can control the air conditioner based on the converted control command.”); and 
transmitting (0018 “the gateway component 102 is installed outside the air conditioner. The gateway component 102 has a main board 103 and a gateway 104 connected to each other, of which the main board 103 is connected to air conditioners”) the generated control commands to the specified plurality air conditioners (0023 “the voice analysis unit 202 on the main board 103 can convert the voice command into a control command based on the comparison table, and the main board 103 can control the air conditioner based on the converted control command.” 0009)
wherein the keyword includes a word that specifies a plurality of indoor units (0009 “Preferably, in the air conditioner remote voice control system, the control command is a command for selecting at least one indoor unit a command for selecting an operation mode of the indoor unit, a command for opening and closing the indoor unit, and a command for opening and closing the indoor unit. It includes a command to set, a command to set the air volume of the indoor unit, and a command to set the opening/closing timing of the air conditioner.”, When a plurality of air conditioners are controlled, the command corresponds to a keyword that specifies the plurality of indoor units.)
Sumida does not teach from among a second plurality of indoor units, the first plurality of indoor units being smaller in number than the second plurality of indoor units. 
Song does teach refrigerant group containing a single outdoor unit and a first plurality of indoor units (0009 “groups a plurality of units or divides the units into predetermined zones, such that the central control device may control the units on a per group basis or on a per zone basis.”, 0008 “a plurality of indoor units is connected to a single outdoor unit”, 0062 “The Q control list may include Q control titles, the number of units or groups to be controlled”, 0067, 0069, 0079, 0080) from among a second plurality of indoor units, the first plurality of indoor units being smaller in number than the second plurality of indoor units (0008, 0080 “A list of a plurality of units may be output”, fig. 7e, fig. 7e shows examples of different sized groups. One group has a smaller number of indoor units than a second group of indoor units.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the voice based control of an HVAC system of Sumida and the processor based HVAC control teachings of Mochizuki with the air conditioner group controlling teachings of Song since Song teaches a means for showing a user further important information about specific groups such as those that are currently not working and gives the user more direct control of the HVAC system (0079-0080, 0083).

Claims 10 and 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sumida (WIPO, WO2013118886) Sumida (WIPO, WO2013118886) in view of Song (US PUB. 20150051739) in further view of Cho et al (US PUB. 20120158189, herein Cho).

Regarding claim 10, Sumida and Song teach The air conditioner control method according to claim 6.
Sumida and Song do not teach further comprising storing specification information that identifies a plurality of people and associating one of the plurality of air conditioners with each of the respective plurality of people; identifying a person who is a source of the acquired audio signal and specifying an air conditioner associated with the identified person as one of the plurality of air conditioners to be controlled based on the stored specification information.
Cho teaches further comprising storing specification information that identifies a plurality of people and associating one of the plurality of air conditioners with each of the respective plurality of people (0035 “method determines or checks whether the user has come into a place in which the indoor device is disposed and identifies who the user is, to automatically operate…the method recognizes whether an individual, who has come into a place in which the indoor device is disposed, is among the registered users”); 
identifying a person who is a source of the acquired audio signal and specifying an air conditioner associated with the identified person as one of the plurality of air conditioners to be controlled based on the stored specification information (0048, “the user information registration process ends, preparation for operating the indoor device of the air conditioning apparatus is completed. Hereinafter, when the user moves near the indoor device, the method may recognize the user and discriminates or identify the user”, 0047 “the user registration information transmitted to the controller of the indoor device may be stored to the memory of the indoor device”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the voice based control of an HVAC system of Sumida and the air conditioner group controlling teachings of Song with the voice registration teachings of Cho since Cho teaches by recognizing a user it allows for providing a pleasant indoor environment for each user operating the indoor device (0076).

Regarding claim 11, Sumida, Song and Cho further teach The air conditioner control method according to claim 10.
Cho further teaches  wherein the air conditioner specifier is configured to identify the person who is the source of the acquired audio signal based on a voice print of the audio signal (0040 “The user's voice recording may be used to identify the user and may be recorded by, for example, a user reading aloud his or her name or a specific word. When the user later speaks the name or word recorded using this process at the front of the indoor device, the indoor device may recognize it and automatically perform the user identification process to operate the indoor device”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the voice based control of an HVAC system of Sumida and the air conditioner group controlling teachings of Song with the voice registration teachings of Cho since Cho teaches by recognizing a user it allows for providing a pleasant indoor environment for each user operating the indoor device (0076).

Response to Arguments
Applicant’s arguments, filed 07/29/2022, with respect to the rejection(s) of claim(s) 1 and 7 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Sumida (WIPO, WO2013118886) in view of Mochizuki et al (US PUB. 20170021693, herein Mochizuki) in further view of Song (US PUB.20150051739) in further view of Cho et al (US PUB. 20120158189, herein Cho).
Applicant argues that Lee does not teach the amendments to the claims. Lee is no longer relied upon in the rejection. Cho does teach the amendments to the claims since Cho teaches a system of associating each user to one of the plurality of air conditioners and further teaches identifying a person (0035, 0047-0048). 
Applicant's arguments regarding claim 6 are deemed unpersuasive. Applicant argues that the cited prior art does not teach a first plurality of indoor units from a second plurality of indoor units where the first plurality of units is smaller in number than the second plurality. Applicant argues that Song does not teach that first group is selected from the second group.
However, Song clearly shows multiple examples of different sized groups (fig. 7e). Song further teaches that dividing units into predetermined zones takes place (0009). Dividing units into zones corresponds to the original grouping as being the larger second plurality which is then divided into a smaller first plurality grouping as is understood by one of ordinary skill in the art. 
Therefore, claims 1, 6-7 as well as their respective dependent claims are rejected. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            

/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116